Case 1:18-cv-03260-PKC-JO Document 50 Filed 07/17/19 Page 1 of 5 PageID #: 347
              COWAN,                      41 MADISON AVENUE
                                                                         Nancy E. Wolff
                                          NEW YORK, NY 10010             (212) 974-7474
              DEBAETS,
                                          T: 212 974 7474
              ABRAHAMS &                                                 nwolff@cdas.com
                                          F: 212 974 8474

              SHEPPARD LLP                www.cdas.com




 July 17, 2019

 VIA ECF
 The Hon. James Orenstein
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:    Michael Grecco Prods., Inc. v. Alamy Inc., Case No. 18 Civ. 03260 (PKC) (JO)

 Dear Judge Orenstein:

 This firm represents defendant Alamy Inc. in the above-captioned action. Pursuant to Your
 Honor’s July 10, 2019 Order (Dkt. No. 49), we write on behalf of both Alamy Inc. and plaintiff
 Michael Grecco Productions, Inc. (“Plaintiff”) to advise the Court of the status of this matter.

 1.     Status of Issues Related to Plaintiff’s Motion to Compel (Dkt. No. 42)

        A.       Plaintiff’s Statement.

 At the July 10, 2019, hearing on Plaintiff’s motion to compel, Plaintiff understood the Court to
 directed the Defendant to (1) produce documents responsive to Plaintiff’s request 26 (“All
 Documents concerning the assertion of copyrights, or demand for a fee or other payment, by
 Alamy Ltd. or Alamy Inc. against, or communicated to, any other Person that relates to the
 Person’s reproduction, display, distribution, or other use of any photographic image displayed on
 the Website”); and (2) identify documents responsive to the remaining requests identified in
 Plaintiff’s motion to compel (numbers 11, 12, 13, 14, 20, 23, 24, and 29) that relate to Alamy,
 Inc. so the parties could confer and determine whether they could resolve their production
 disputes without further action by the Court on Plaintiff’s motion to compel. Defendant did not
 comply with either instruction.

 Rather than produce the demand letters responsive to request 26, Defendant produced one letter
 and now argues that all non-produced demand letters do not relate to Alamy, Inc. (contrary to its
 prior representations to Plaintiff and the Court). There is nothing on the face of the single
 “representative” demand letter produced that excludes a relationship to Alamy, Inc., or limits the
 rights asserted to Alamy, Ltd. In fact, the firm who issued that demand letter asserted rights on
 behalf of “Alamy”, apparently favoring the ambiguity as to which company or companies held
Case 1:18-cv-03260-PKC-JO Document 50 Filed 07/17/19 Page 2 of 5 PageID #: 348
                 COWAN,                      P AGE 2

                 DEBAETS,
                 ABRAHAMS &
                 SHEPPARD LLP


 the asserted rights. As Plaintiff has shown in previous filings with the Court, terms and
 conditions posted on the “Alamy” website define that eponymous term as this defendant, Alamy,
 Inc. Nevertheless, Defendant’s counsel repeatedly insists that nothing on the website has
 anything to do with Alamy, Inc. Plaintiff should not be forced to simply accept Defendant’s
 conclusory argument, and should be in a position to test it by questioning the witnesses about the
 facts concerning the nature and bases for the rights asserted in the demand letters and the origins
 of the images at issue in those letters. If Alamy, Inc. is the company that obtained the images at
 issue in the demand letters from its U.S. “customers” (as that term was used by defendant’s
 counsel at the July 10 hearing), or issued licenses in those images to users of the website, or
 received payments from licensees or infringers who responded to demand letters, those facts will
 support Plaintiff’s argument that the Court should reach the opposite conclusion as to what
 “Alamy” as used in the demand letters refers. Plaintiff needs the documents to ask the necessary
 questions concerning the relevant images, but that is being blocked by Defendant who simply
 insists that the Plaintiff and the Court must accept its legal argument as dispositive questions
 asked. This Court already instructed the Defendant to produce the documents responsive to
 request 26, and Plaintiff requests that Defendant’s attempt to avoid that instruction be denied.

 With regard to requests 11, 12, 13, 14, 20, 23, 24, and 29, Defendant’s counsel has represented
 that no responsive documents relating to Alamy, Inc. exist, but its Second Supplemental
 Responses (a copy is enclosed with this letter) raise concerns about that representation.
 Specifically, Defendants Second Supplemental Responses appears to rely on a position that there
 are no documents in Alamy, Inc.’s “possession” as opposed to a definitive statement that no
 documents exist. An objection based on what responsive documents are in Alamy, Inc.’s
 possession – as opposed to Alamy, Ltd. possession – was not raised in either of Defendant’s prior
 responses. More problematically, it is a concept that is easily manipulated, and leaves Plaintiff
 unable to prevent the Defendant from cherry-picking documents found at or through the Alamy,
 Ltd. headquarters that it wants to use in this case, while preventing Plaintiff from gaining access
 to all documents it does not like. Defendant has variously described Mr. Schlizzi as its President,
 and more recently as its Secretary. Notably, the documents produced to date reveal that Mr.
 Schlizzi also is Alamy, Ltd.’s CFO. Obviously, Mr. Schlizzi as an officer of Alamy, Inc. has full
 control access to and ability to produce all documents at Alamy, Ltd. that Alamy, Inc. believes
 support its argument. Plaintiff believes that Defendant should bear an equal responsibility to
 produce all responsive documents that Mr. Schlizzi can access, even if it does not consider them
 to be helpful to its cause, and it should not be allowed to create a new “possession” qualifier that
 artificially distinguishes between the documents Mr. Schlizzi can access and produce. Because
 Defendant did not identify all responsive documents that relate to Alamy, Inc. as instructed, but
 instead injected a new lack of possession qualifier, Plaintiff is unable at this time to say that there
 are no documents still subject to its motion to compel. The second concern raised by
Case 1:18-cv-03260-PKC-JO Document 50 Filed 07/17/19 Page 3 of 5 PageID #: 349
                 COWAN,                     P AGE 3

                 DEBAETS,
                 ABRAHAMS &
                 SHEPPARD LLP


 Defendant’s Second Supplemental Responses is its repeated reliance on a purported “July 10,
 2019, Order” somehow limiting discovery. The Court issued no such order on July 10, 2019.
 Instead, the Court instructed Defendant to identify documents relating to Alamy, Inc. that are
 responsive to the requests at issue and then confer with Plaintiff to determine if the parties can
 resolve their production disputes. The Court issued no order on the requests other than number
 26 and Defendant’s mysterious reliance on an order that does not exist leaves Plaintiff unable to
 determine what documents, if any, are being withheld on a false premise. Plaintiff requests that
 Defendant provide the supplemental responses identifying responsive documents relating to
 Alamy, Inc. that exist, without any new qualifiers such as “possession” or new objections such as
 a purported July 10 order, so the parties will be in a position to confer as directed.

        B.      Alamy Inc.’s Statement.

 On July 17, 2019, Alamy Inc. served Second Amended Objections and Responses to Plaintiff’s
 First Request for Production of Documents and Things (“Second Amended Responses”), wherein
 it indicated whether or not Alamy Inc. possesses documents responsive to each Request as
 modified by the Court during the status conference held on July 10, 2019. It is Alamy Inc.’s
 position that these Second Amended Responses comply with the Court’s instructions. Plaintiff
 disagrees. In a good-faith effort to address Plaintiff’s concerns raised during the parties’
 telephonic meet-and-confer, Alamy Inc. has made additional representations regarding the
 Requests that are subject to Plaintiff’s Motion to Compel. Particularly, Alamy Inc. has
 represented that (i) no documents concerning Alamy Inc.’s role in the acts described in Request
 Nos. 11-14, 20, 23-24 exist because Alamy Inc. played no role in any such acts; (ii) no cease-
 and-desist letters or other documents responsive to Request No. 26 concerning Alamy Inc.’s
 “assertion of copyrights, or demand for a fee or other payment,” related to a third-party’s
 “reproduction, display, distribution, or other use of any photographic image displayed on the
 Website” exist because it made no such assertions or demands;1 and (iii) no documents in
 response to Request No. 29 concerning “the policies and practices applicable to [Alamy Inc.’s]
 removal [or posting] of contact from the Website” exist because Alamy Inc. has no role in the
 removal (or posting) of content on the Alamy Ltd.’s website.

 1
  Alamy Inc. notes that it previously represented that there are “cease-and-desist letters” that are
 potentially responsive to Request No. 26. However, it was determined after the July 10, 2019
 conference that all such cease-and-desist letters were sent by a third-party service provider on
 behalf of Alamy Ltd. (not Alamy Inc.) and therefore are not responsive to Request No. 26 as
 modified by the Court’s July 10, 2019 Order. Alamy Inc. nevertheless obtained in good faith a
 representative example of such a cease-and-desist letter from Alamy Ltd., as well as a copy of the
 service agreement between the third-party service provider and Alamy Ltd., and produced them
 for Plaintiff’s review on July 17, 2019.
Case 1:18-cv-03260-PKC-JO Document 50 Filed 07/17/19 Page 4 of 5 PageID #: 350
                 COWAN,                     P AGE 4

                 DEBAETS,
                 ABRAHAMS &
                 SHEPPARD LLP



 2.     Status of Issues Related to Alamy Inc.’s Motion for a Protective Order (Dkt. No. 43)

        A.      Alamy Inc.’s Statement.

 Alamy Inc. originally designated John Schlizzi, who resides in the United Kingdom, to serve as
 its Rule 30(b)(6) representative and requested that his deposition be taken remotely. Dkt. No. 43.
 Although he is an officer of Alamy Inc.,2 a New York company, Mr. Schlizzi has advised that he
 infrequently travels to New York for business (his last trip to New York for business was more
 than five years ago) and has no plans to travel to New York for business in the future. Rather
 than make a special trip for purposes of this deposition, Alamy Inc. requests that the Court
 require that Mr. Schlizzi be deposed by video or other remote means. In a good-faith effort to
 resolve this dispute, Alamy Inc. has offered to designate Mr. Schlizzi for a subset of topics and to
 designate Jane Serember, the general manager of Alamy Inc., as its Rule 30(b)(6) witness as to
 the remaining topics. Ms. Serember works for Alamy Inc. in New York and is available to sit for
 an in-person deposition in New York.

        B.      Plaintiff’s Statement.

 Defendant has represented that its London-based designee, who it has described alternatively as
 its President and now its Secretary, will be limited to topics 1-5, 8-9 and 23 of the Rule 30(b)(6)
 Notice, and that it will produce a designee for an in-person deposition in New York on all other
 topics. With that limitation, Plaintiff agrees to take Mr. Schlizzi’s deposition by video
 conference, if he appears for deposition at the London office of Duane Morris for that deposition.

 3.     Schedule for Completion of the First Phase of Discovery

 The first phase of discovery was originally set to close on June 25, 2019 (Dkt. No. 39). The
 parties jointly propose that the deadline for completion of the first phase of discovery be
 extended through September 16, 2019.

                                                 ***



 2
   Alamy Inc. inadvertently stated in its letter that Mr. Schlizzi is the president of Alamy Inc.
 (Dkt. No. 43 at 1-2), but in fact, he is the secretary of Alamy Inc. Regardless of his title, Alamy
 Inc. maintains that Mr. Schlizzi is most qualified to address the topics for examination identified
 in Plaintiff’s Notice of Rule 30(b)(6) Deposition.
Case 1:18-cv-03260-PKC-JO Document 50 Filed 07/17/19 Page 5 of 5 PageID #: 351
                  COWAN,                    P AGE 5

                  DEBAETS,
                 ABRAHAMS &
                 SHEPPARD LLP


 We thank the Court for its time and attention to this matter.

 Respectfully submitted,

 /s/ Nancy E. Wolff

 Nancy E. Wolff

 cc:    All Counsel of Record (via ECF)
